DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 23 November 2021 has been entered. 
Claim Status: 

1d.	Claims 45-48, 55-56, 58-62 are pending and under consideration.   

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in view of Applicants’ amendment and arguments:  

2a.	The amendment has overcome the objection of claim 58.
2b.	The rejection of claims 45-48, 55-57, 59-61 made under 35 U.S.C. 112, first paragraph, is withdrawn in view of the amendment filed on 11/23/2021 and the Examiner’s amendment below. The amended claims encompass a method of treating the initiation or progression of a fibroblast growth factor 19 (FGF19) mediated liver cancer or tumor without impacting FGF19-mediated bile acid metabolism in a subject in need thereof, comprising, administering to the subject a therapeutically effective amount of an anti-interleukin-6 (anti-IL-6) antibody.
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided Paige Chandler, (Applicants' Representative) on 09 February 2022.
The application has been amended as follows: 
In The Claims:
3a.	In claim 45, line 1, after “treating” delete the phrase “or preventing”
3b.	Claim 62. (Once Amended) A method of modulating FGF19 signaling in a liver cancer cell or liver tumor cell, the method comprising contacting the cell with an anti-IL-6 antibody, thereby reducing FGF19-mediated oncogenic signaling without impacting FGF19-mediated bile acid metabolism in the liver cancer cell or liver tumor cell.

Conclusion:
4.	Claims 45-48, 55, 56, and 58-62 are allowed. 

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        03 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647